UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-04760 DWS Advisor Funds (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY10154 (Address of principal executive offices) (Zip code) Paul Schubert 345 Park Avenue New York, NY10154-0004 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 454-7190 Date of fiscal year end:9/30 Date of reporting period: 6/30/10 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as of June 30, 2010(Unaudited) DWS Mid Cap Growth Fund Shares Value ($) Common Stocks 96.2% Consumer Discretionary 16.4% Auto Components 2.0% BorgWarner, Inc.* Gentex Corp. (a) Diversified Consumer Services 0.6% Strayer Education, Inc. (a) Hotels Restaurants & Leisure 2.8% Darden Restaurants, Inc. (a) Panera Bread Co. "A"* (a) Penn National Gaming, Inc.* Household Durables 0.9% Jarden Corp. (a) Internet & Catalog Retail 0.7% Priceline.com, Inc.* (a) Specialty Retail 7.5% Advance Auto Parts, Inc. (a) Children's Place Retail Stores, Inc.* (a) Guess?, Inc. Tiffany & Co. (a) Urban Outfitters, Inc.* (a) Textiles, Apparel & Luxury Goods 1.9% Deckers Outdoor Corp.* (a) Consumer Staples 4.4% Food Products 1.2% Diamond Foods, Inc. (a) Household Products 1.4% Church & Dwight Co., Inc. (a) Personal Products 1.8% Herbalife Ltd. (a) Energy 9.0% Energy Equipment & Services 3.9% Cameron International Corp.* (a) Complete Production Services, Inc.* Core Laboratories NV (a) FMC Technologies, Inc.* (a) Oil, Gas & Consumable Fuels 5.1% Alpha Natural Resources, Inc.* (a) Concho Resources, Inc.* EXCO Resources, Inc. (a) Pioneer Natural Resources Co. (a) Southwestern Energy Co.* (a) Ultra Petroleum Corp.* (a) Financials 7.2% Capital Markets 3.7% Affiliated Managers Group, Inc.* (a) Jefferies Group, Inc. (a) Lazard Ltd. "A" (a) Och-Ziff Capital Management Group "A" (Limited Partnership) (a) TD Ameritrade Holding Corp.* (a) Commercial Banks 0.7% Prosperity Bancshares, Inc. Diversified Financial Services 1.6% Portfolio Recovery Associates, Inc.* (a) Insurance 1.2% Lincoln National Corp. W.R. Berkley Corp. Health Care 16.0% Biotechnology 2.4% Alexion Pharmaceuticals, Inc.* (a) Human Genome Sciences, Inc.* (a) Regeneron Pharmaceuticals, Inc.* Vertex Pharmaceuticals, Inc.* (a) Health Care Equipment & Supplies 3.3% Kinetic Concepts, Inc.* (a) Thoratec Corp.* (a) Varian Medical Systems, Inc.* (a) Health Care Providers & Services 4.5% AmerisourceBergen Corp. Fresenius Medical Care AG & Co. KGaA (ADR) Laboratory Corp. of America Holdings* (a) Owens & Minor, Inc. (a) Health Care Technology 1.8% Cerner Corp.* (a) SXC Health Solutions Corp.* Life Sciences Tools & Services 1.9% Life Technologies Corp.* (a) QIAGEN NV* (a) Pharmaceuticals 2.1% Biovail Corp. (a) Questcor Pharmaceuticals, Inc.* (a) Industrials 12.5% Aerospace & Defense 1.1% BE Aerospace, Inc.* Air Freight & Logistics 0.8% Atlas Air Worldwide Holdings, Inc.* Commercial Services & Supplies 1.3% Stericycle, Inc.* (a) Construction & Engineering 1.0% Aecom Technology Corp.* Electrical Equipment 1.1% General Cable Corp.* (a) Industrial Conglomerates 1.0% McDermott International, Inc.* Machinery 3.2% Flowserve Corp. Gardner Denver, Inc. Joy Global, Inc. Terex Corp.* (a) Professional Services 2.3% FTI Consulting, Inc.* (a) Robert Half International, Inc. (a) Road & Rail 0.7% Genesee & Wyoming, Inc. "A"* Information Technology 22.6% Communications Equipment 2.6% F5 Networks, Inc.* (a) Harris Corp. (a) Juniper Networks, Inc.* Computers & Peripherals 0.5% Lexmark International, Inc. "A"* (a) Electronic Equipment, Instruments & Components 1.4% Itron, Inc.* (a) Sanmina-SCI Corp.* (a) Internet Software & Services 1.6% Equinix, Inc.* (a) VistaPrint NV* (a) IT Services 2.4% Cognizant Technology Solutions Corp. "A"* Lender Processing Services, Inc. Semiconductors & Semiconductor Equipment 8.4% Analog Devices, Inc. ARM Holdings PLC (ADR) (a) ASML Holding NV (NY Registered Shares) (a) Broadcom Corp. "A" (a) Cavium Networks, Inc.* (a) First Solar, Inc.* (a) Marvell Technology Group Ltd.* (a) Netlogic Microsystems, Inc.* (a) Novellus Systems, Inc.* Software 5.7% BMC Software, Inc.* (a) Concur Technologies, Inc.* (a) McAfee, Inc.* Red Hat, Inc.* Rovi Corp.* (a) Salesforce.com, Inc.* (a) Materials 5.7% Chemicals 0.5% Scotts Miracle-Gro Co. "A" Construction Materials 0.8% Martin Marietta Materials, Inc. (a) Containers & Packaging 1.3% Crown Holdings, Inc.* Owens-Illinois, Inc.* Metals & Mining 2.0% Cliffs Natural Resources, Inc. (a) Kinross Gold Corp. United States Steel Corp. (a) Paper & Forest Products 1.1% Schweitzer-Mauduit International, Inc. (a) Telecommunication Services 2.4% Wireless Telecommunication Services American Tower Corp. "A"* (a) MetroPCS Communications, Inc.* (a) Total Common Stocks (Cost $265,092,395) Securities Lending Collateral 48.8% Daily Assets Fund Institutional, 0.27% (b) (c) (Cost $155,954,983) Cash Equivalents 5.1% Central Cash Management Fund, 0.21% (b) (Cost $16,292,610) % of Net Assets Value ($) Total Investment Portfolio (Cost $437,339,988) † Other Assets and Liabilities, Net (a) Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $438,979,613.At June 30, 2010, net unrealized appreciation for all securities based on tax cost was $41,001,273.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $56,238,177 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $15,236,904. (a) All or a portion of these securities were on loan amounting to $150,671,019. In addition, included in other assets and liabilities, net is pending sale, amounting to $546,135, that is also on loan. The value of all securities loaned at June 30, 2010 amounted to $151,217,154 which is 47.3% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2010 in valuing the Fund's investments. Level 1 Level 2 Level 3 Total Assets Common Stocks(d) $ $
